Citation Nr: 0801286	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-04 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a left ankle fracture with ligament laxity.

2.  Entitlement to a rating in excess of 10 percent for 
removal of a left elbow ganglion cyst.

3.  Entitlement to service connection for a right ankle 
disability as secondary to the service-connected left ankle 
disability.

4.  Entitlement to service connection for residuals of a 
right middle toe fracture as secondary to the service-
connected left ankle disability.

5.  Entitlement to service connection for sleep apnea as 
secondary to the service-connected celiac sprue disability.

6.  Entitlement to service connection for autoimmune 
hepatitis as secondary to the service-connected celiac sprue 
disability.

7.  Entitlement to an extension of a temporary total 
disability evaluation under 38 C.F.R. § 4.30 beyond March 31, 
2001, based on a need for convalescence following left ankle 
surgery.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1978, and from January 1990 to May 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Board notes that the veteran's original claims were 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated February 2005.  

The Board notes that in conjunction with the February 2005 
remand, a Statement of the Case was issued in November 2005 
regarding the veteran's claim for service connection for 
gastric bypass surgery as secondary to service-connected 
celiac sprue.  The veteran did not submit his VA Form 9 to 
perfect the appeal until February 2006.  A June 2006 letter 
informed the veteran that his appeal was untimely.  

The veteran appears to be asking for an increased rating for 
his service-connected left iliac crest donor site (referred 
to as a left hip disability), in his April 2007 statement.  
This matter is not currently developed or certified for 
appellate review.  Hence, it is referred to the RO for 
further development.


FINDINGS OF FACT

1.   Residuals of a left ankle fracture, with ligament 
laxity, do not include ankylosis.
 
2.  The veteran has a residual superficial scar from the 
removal of a left elbow ganglion cyst, with 135 degrees of 
flexion and full extension of the left forearm, and no 
limitation of function due to the scar.

3.  The veteran does not have a current right ankle 
disability that is related to his service-connected left 
ankle disability, or any other incident of service.  

4.  The veteran does not have a right middle toe fracture 
residuals that are related to his service-connected left 
ankle disability, or any other incident of service.  

5.  The veteran's sleep apnea is not related to his service-
connected celiac sprue.

6.  The veteran does not currently have autoimmune hepatitis 
that is related to his service-connected celiac sprue.

7.  A temporary total rating was assigned from January 2, 
2001 through March 31, 2001, based on a need for 
convalescence following left ankle surgery.  

8.  The January 2, 2001, left ankle arthroscopy with 
extensive debridement, left lateral ankle repair of the 
anterior talofibular and capitis fibulae ligaments, did not 
result in severe residuals or otherwise necessitate 
convalescence beyond March 31, 2001.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a left ankle fracture with ligament laxity have 
been not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Code 5270, 5271 (2007).
 
2.  The criteria for a rating in excess of 10 percent for 
removal of a left elbow ganglion cyst have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 
4.71a, 4.118, Diagnostic Codes 5206, 5207, 5208, 7805 (2007).
 
3.  A right ankle disability was not incurred or aggravated 
by active service, nor is it proximately due to, or the 
result of, a service connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2007).

4.  Residuals of a right middle toe fracture were not 
incurred or aggravated by active service, nor are they 
proximately due to, or the result of, a service connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303, 3.310.

5.  Sleep apnea was not incurred in, or aggravated by active 
service, nor is it proximately due to, or the result of, a 
service connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.310.

6.  Autoimmune hepatitis was not incurred  or aggravated by 
active service, nor is it proximately due to, or the result 
of, a service connected disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.310.

7.  The criteria for a temporary total rating beyond March 
31, 2001 based on postoperative convalescence following left 
ankle surgery have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R §§ 3.159, 4.30 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in July 2001 and April 2005 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.
 
While VA has not provided notice how ratings and effective 
dates are assigned, in light of the decisions reached below 
any questions pertaining to those issues are moot.


I.  The claims for an increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

a.  Entitlement to a rating in excess of 20 percent for 
residuals of a left ankle fracture with ligament laxity.

By a rating decision dated November 1995, the veteran was 
granted service connection for residuals of a left ankle 
fracture, and was assigned a noncompensable rating.  A 1996 
rating decision granted a 20 percent rating for the left 
ankle disability.  The veteran submitted his claim for an 
increased rating in July 2001.

The veteran submitted private medical records from Dr. 
S.F.C., dated September 2000 through January 2001.  The 
physician noted that magnetic resonance imaging scans of the 
left ankle did not show arthritis or effusion and recommended 
an ankle arthroscopy with lateral ankle ligament repair.  A 
January 2001 surgical report noted a diagnosis of ankle pain 
and lateral ankle ligament instability.  A post-surgical 
examination noted that the veteran was nontender to palpation 
around the lateral ankle ligaments.

The veteran was afforded a VA examination of the left ankle 
in January 2002.  Examination revealed mild swelling over the 
lateral gutter of the left ankle join, which was tender to 
palpation, but no evidence of any erythema.  There was also 
some mild tenderness over the medial gutter.  There was no 
pain over the posterior tibalis tendon, Achilles insertion, 
or peroneal tendons.  The mid foot and forefoot were 
nontender.  Range of motion testing revealed motion from 50 
degrees of plantar flexion to 10 degrees of dorsiflexion, 
with mild crepitus on range of motion.  Subtalar motion was 
nontender and supple and sensation was normal throughout the 
ankle joint.  Review of radiographs revealed loss of joint 
space in the tibiotalar joint with osteophyte formation in 
the medial gutter.  The subtalar joint appeared to have no 
evidence of any degenerative changes.  Overall bony shape and 
alignment appeared to be within normal limits.  The diagnosis 
was post traumatic arthritis of the left ankle.

The veteran submitted private medical reports from Salem 
Orthopedic Group, dated December 2002.  A magnetic resonance 
imaging scan of the left ankle indicated no ligament 
instability, tendons to be intact, but degenerative joint 
disease of the tibial talar joint.  The physician provided a 
diagnosis of tarsal tunnel syndrome, degenerative joint 
disease of tibial talar joint and stable ligaments.  A 
separate December 2002 treatment report indicated diagnoses 
of lateral ligament instability of the left ankle, grade II 
chondromalacia, tibial talar join, and rule out peroneal 
nerve entrapment.  
 
By rating action in August 2003, the RO awarded to the 
veteran a temporary 100 percent evaluation for the left ankle 
from February 12, 2003 until June 30, 2003 for convalescence 
after left ankle surgery.  Thereafter, the rating reverted to 
20 percent.  By a rating action in October 2004, the RO 
awarded to the veteran a temporary 100 percent evaluation for 
the left ankle from January 7, 2004 until September 30, 2004 
for convalescence after left ankle surgery.  Thereafter, the 
rating reverted to 20 percent.  These awards were issued 
pursuant to 38 C.F.R. § 4.30.

The veteran submitted VA medical records dated July through 
September 2003, which included complaints of ankle pain on 
the medial side of the left ankle.  X-rays revealed a large 
medial osteochrondral defect, but the remaining portion of 
the tibial talar joint, as well as the subtalar joint looked 
okay.  

A February 2003 operative report indicated that the veteran 
underwent a left tarsal canal decompression.  A January 2004 
operative report indicated that the veteran underwent left 
tibiotalar "effusion" of the left ankle.  A May 2004 
operative report showed nonunion of the left tibial talar 
fusion

An August 12, 2004 VA post-surgical treatment report 
indicated tenderness to palpation at the anteromedial and 
anterolateral aspects of the tibiotalar joint.  Physical 
examination revealed no gross movement in the tibiofibular 
joint, and minimal movement of the subtalar joint.  
Additionally, there was some tenderness to palpation along 
the medial and lateral melleoli.  X-rays showed three screws 
placed in the tibiotalar joint as well as an implanted bone 
stimulator, and significant osteopenia in the foot.  The 
physician also expressed concern about the possibility of 
infection of nonunion in the ankle.  An August 2004 computer 
tomography scan of the ankle showed three screws across the 
left tibiotalar joint with osseous fusion of the mid-portion 
of the joint and visible joint space anteriorly and 
posteriorly, as well as disuse osteoporosis.  

The veteran was afforded a VA orthopedic examination on 
February 22, 2006.  The veteran reported significant 
improvement in his ankle pain since his second attempted 
fusion surgery in May of 2004, but reported some occasional 
flare of discomfort.  Physical examination of the left ankle 
revealed intact light touch sensation, and no parethesias.  
The veteran had, at most, 5 degrees of dorsiflexion and 7 
degrees of plantar flexion throughout the midfoot.  He had 
well preserved inversion and eversion, but had negative 
drawer test.  There was no evidence of instability.   The 
examiner provided a diagnosis of solid fusion with three 
screw fixation in his left tibiotalar joint with well-
preserved subtalar joint.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2006).

The factors of disability regarding joints reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

The Board notes that the veteran's left ankle disability is 
currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  This diagnosis pertains to 
rating ankylosis of the ankle.  Ankylosis is defined as the 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v.  
Derwinski, 3 Vet. App. 259 (1992)   Under this Code a 20 
percent evaluation is assigned for ankylosis of the ankle in 
plantar flexion less than 30 degrees.  For ankylosis of the 
ankle in plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees, a 30 percent rating 
is warranted.  
 
The January 2002 VA examination revealed dorsiflexion to 10 
degrees, and plantar flexion to 50 degrees.  Hence, as the 
joint was not immobile in January 2002, it was not 
ankylosed.  Therefore, an increased rating is not in order 
based on the findings of this examination.
 
By August 22, 2004 the veteran showed only minimal movement 
of the subtalar joint, and no gross movement in the 
tibiotalar joint.  Arguably, this represents evidence of 
ankylosis.  At that time, however, the appellant was already 
in receipt of a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.30.  Hence, there is no basis for 
an increased rating at that time.  
 
Finally, while the February 2006 VA examination revealed both 
decreased plantar and dorsiflexion when compared to the 
findings from January 2002, the fact remains that motion 
remained in both planes of movement.  Thus, the ankle was not 
fixed and immobile, and an increased rating is not in order 
in the absence of the left ankle joint being fixed (immobile) 
in a position between 0 and 10 degrees.  Therefore, an 
increased rating is not in order.
 
With regards to 38 C.F.R. § 4.71a, Diagnostic Codes 5271 
(limitation of motion), 5272 (ankylosis of the subastragalar 
or tarsal joint), and 5273 (malunion of os calcis or 
astragalus), a 20 percent rating is the maximum rating 
available under these Diagnostic Codes.  Therefore a higher 
rating is not warranted under these codes.  Additionally, in 
such an instance where "the appellant is already receiving 
the maximum disability rating" for limitation of motion, 
consideration of the provisions of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) is not required.  See Johnston v. Brown 10 
Vet. App. 80, 85 (1997).

Accordingly, the benefit sought on appeal is denied.
 
b.  Entitlement to a rating in excess of 10 percent for 
removal of a left elbow ganglion cyst.

By a rating decision dated November 1995, the veteran was 
granted service connection for the residuals of an excision 
of a ganglion cyst in the left elbow, and assigned a 
noncompensable rating.  An April  2000 rating decision 
granted the veteran an increased rating of 10 percent for 
residuals of a ganglion cyst.  The veteran submitted his 
claim for an increased rating in September 2001.

A January 2002 VA examination noted a previous ganglion 
excision of the left elbow with occasional aching in the 
elbow.  Examination revealed full range of motion, with full 
extension, flexion to 150 degrees, 90 degrees of supination 
and 75 degrees of pronation.  A well-healed scar was noted 
over the radial head area of the left elbow.

A September 2003 VA treatment report indicated that the 
veteran was not having any pain or discomfort aside from some 
periodic clicking, as well as had no restrictions due to his 
left elbow.  The treating physician noted that some old x-
rays showed some spurs on the olecranon and some 
calcifications.  An August 2004 x-ray showed a normal elbow, 
except for a tiny exostosis superior to lateral condoyle, 
probably of no clinical significance.  

The veteran was afforded a VA examination for his left elbow 
scar in February 2006.  Examination revealed full extension 
and 135 degrees of flexion, as well as 85 degrees of 
pronation and supination.  There was no pain on palpation 
over the radial head.  The scar measured 2.5 centimeters (cm) 
in length and was very narrow.  There was no pain to 
palpation of the scar.  It was freely mobile with no 
adherence, no irregularity, no evidence of any irregular 
contour, and no elevation or depression.  Additionally the 
scar was a superficial scar with a normal texture, and no 
underlying soft tissue damage, no inflammation, no edema, and 
no keloid formation.

During the pendency of this appeal, the criteria for rating 
skin disorders, 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7819, were revised, effective August 30, 2002.  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before the VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under 38 C.F.R. §4.118, Diagnostic Code 7803 (2002), a 10 
percent rating was warranted for superficial, poorly 
nourished scars with repeated ulceration.  A 10 percent 
rating was also warranted under 38 U.S.C.A. § 4.118, 
Diagnostic Code 7804 (2002) for scars, superficial, tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002) directed other scars to be rated 
on limitation of function of the part affected.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 (2007), for 
scars, other than head, face, or neck, that are deep or that 
cause limited motion, a 20 percent evaluation is warranted 
for area or areas exceeding 12 square inches (77 sq. cm.).  A 
10 percent evaluation is warranted for area or areas 
exceeding 6 square inches (39 sq. cm.).  

Under 38 C.F.R. § 4.118, Diagnostic Code 7802 (2007), scars, 
other than head, face, or neck, that are superficial and that 
do not cause limited motions warrant a 10 percent evaluation 
for area of areas of 144 square inches (929 sq. cm.) or 
greater.  Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 
percent evaluation is warranted for scars, superficial, 
unstable.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 
10 percent evaluation is warranted for scars, superficial, 
painful on examination.  The criteria for the new Diagnostic 
Code 7805 remained the same. 

The veteran already receives the maximum 10 percent rating 
under the old Diagnostic Codes 7803 and 7804 (2002) as well 
as under the new Diagnostic Codes 7802, 7803, and 7804 
(2007).  Thus, a higher rating is unavailable under these 
codes.  As the February 2006 examiner noted that the scar was 
2.5 cm in length and very narrow and thus not 929 sq. cm. or 
greater, a higher rating of 20 percent is likewise not 
warranted under new Diagnostic Code 7801(2007).

The veteran is currently assigned a 10 percent rating under 
38 C.F.R. § 4.118, Diagnostic Code 7805 for scars.  
Diagnostic code 7805 directs that other scars on limitation 
of function of the affected part.  The provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5206 state that limitation 
of flexion of the minor forearm provide for a 10 percent 
rating where flexion is limited to 100 degrees, and for a 20 
percent rating when it is limited to 90 degrees.  Diagnostic 
Code 5207 for limitation of extension of the forearm provides 
for a 10 percent rating with extension limited to 60 degrees, 
and a 20 percent rating for extension limited to 75 degrees.  
Finally, Diagnostic Code 5208 provides a 20 percent rating 
for forearm flexion limited to 100 degrees and extension 
limited to 45 degrees.  

At the January 2002 VA examination, the examiner noted full 
range of motion in the elbow with full extension and flexion 
to 150 degrees.  At the February 2006 VA examination, the 
veteran had full extension and flexion to 135 degrees.  As 
there is no evidence of flexion limited to 90 degrees, or 
extension limited to 75 degrees, a rating in excess of 10 
percent is not warranted under Diagnostic Codes 7805, 5206, 
or 5207.  As there is no evidence of forearm flexion limited 
to 100 degrees and extension limited to 45 degrees, a rating 
of 20 percent is not warranted under Diagnostic Codes 5208 
and 7805.

Thus, the preponderance of the evidence is against the claim 
for a rating in excess of 10 percent for the service-
connected residuals of a removal of a ganglion cyst of the 
left elbow.  In making this determination, the Board 
considered the benefit-of-the-doubt doctrine but finds that 
it is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  The claims for service connection 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. § 3.310.  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to, or the result of, a 
service-connected disability.  See Lantham v. Brown, 7 Vet. 
App. 359, 365 (1995).

a.   Service connection for a right ankle disability and for 
residuals of a right middle toe fracture as secondary to the 
service- connected left ankle disability.

The veteran does not claim, and the service medical records 
do not show any indication that a right ankle disorder or 
residuals of a right toe fracture were incurred during active 
service.  Instead the veteran asserts that he developed a 
right ankle disability as  a result of favoring his service-
connected left ankle.  He also contends that due to the 
instability of his service-connected left ankle, he fell and 
fractured his middle right toe.  

At a January 2002 VA examination, the veteran complained of 
occasional right ankle pain that he attributed to favoring 
his left ankle.  X-rays revealed a congruent mortise with no 
evidence of degenerative joint disease, fracture, 
dislocation, or subluxation.  He also reported fracturing his 
right toe after a fall which was reportedly caused by his 
left ankle.  The veteran reported having a persistent 
deformity of the right middle toe that was not bothersome to 
him.  X-rays of the feet revealed that there was evidence of 
a previous injury to the third toe on the right foot, which 
was healed in a slightly laterally angulated position, but no 
evidence of persistent dislocation or subluxation.  Overall, 
bony contours appeared to be within the normal limits and 
there was no abnormal alignment.  The examiner opined that 
the disability of the left ankle joint may cause the veteran 
to favor the right side and resulting abnormal gait mechanics 
may cause increased stress on the right ankle joint.  The 
examiner stated that while there was no evidence of 
degenerative joint disease in the right ankle, it was 
possible that there was some early cartilage wear, not 
detectable radiographically.   

VA treatment reports dated January 2003 through August 2004 
are silent as to any complaints of right ankle or right 
middle toe pain.  The reports are also silent as to any 
diagnosis or treatment for any right ankle or right middle 
toe disability.  

A February 2006 VA examination report noted that the veteran 
complained of a gradual increase in pain over time in his 
right ankle, but the examiner noted that the pain was minimal 
and infrequent.  The veteran also admitted not receiving any 
physical therapy or any real, focused, treatment for his 
right ankle.  The examiner noted that x-rays of the right 
ankle showed a well aligned mortise and well preserved joint 
space.  The veteran's right third toe (right third phalanx) 
had a slight valgus deformity, with no skin irritation on 
either the second or fourth digits, no compression or no 
pain.  

Regarding the right ankle, the examiner stated that while the 
left ankle disability may predispose the veteran to 
complaints down the road, there currently was no evidence of 
any post-traumatic arthritis or compensatory degenerative 
changes.  Thus the examiner opined that it was not as least 
as likely as not that the right ankle condition was caused by 
or chronically worsened by the service-connected left ankle.  
Likewise, with respect to the right middle toe, as the 
veteran was basically asymptomatic, and denied any pain, 
instability or limitations due to the right middle toe, the 
examiner opined that it was not as least as likely as not 
that the right middle toe condition was caused by or 
chronically worsened by the service-connected left ankle.  

While the veteran complained of occasional pain in the right 
ankle, the preponderance of the competent medical evidence is 
against finding that a current right ankle disability is 
related to service or a service connected disorder.  Pain 
alone without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute disability 
for which service connection may be granted.  Sanchez- 
Benitez v. West, 13 Vet. App. 282, 285 (1999) (appeal 
dismissed in part, and vacated and remanded in part, sub 
nom).  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  The 2006 VA examiner noted that there currently was 
no evidence of any post-traumatic arthritis or compensatory 
degenerative changes in the right ankle.  Additionally, the 
2006 VA examination noted that there was a slight valgus 
deformity in the right toe that was asymptomatic, without any 
pain, instability or limitations.  Further, VA and private 
treatment reports are silent as to any diagnosis of a 
disability or complaints of pain in the right ankle and right 
toe.  In the absence of a chronic pathological process 
associated with the veteran's right ankle or right middle toe 
in service or post service, and without competent evidence 
that these disorders are caused or aggravated by a service 
connected disorder, there is no reasonable basis to establish 
service connection for disorders.  

Thus, the Board finds that the preponderance of the evidence 
is against the claim for service connection for a right ankle 
disorder and a right middle toe disorder as secondary to a 
service-connected left ankle disability.  In making this 
determination, the Board considered the benefit-of-the-doubt 
doctrine but finds that it is inapplicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b. Service connection for sleep apnea and autoimmune 
hepatitis as secondary to the service-connected celiac sprue 
disability.

The veteran does not claim, and the service medical records 
do not show any indication that either sleep apnea or 
autoimmune hepatitis were incurred during active service.  
Instead the veteran contends that his sleep apnea was caused 
by his significant weight gain, which was in turn caused by 
the steroid medicines necessary to control his service-
connected celiac sprue.  Additionally he contends that his 
autoimmune hepatitis was also caused by the medicines 
containing steroids necessary to treat his celiac sprue.  

An April 2001 medical opinion from the Sleep Disorder Center 
noted a diagnosis of moderate obstructive sleep apnea 
syndrome, shallow and fragmented sleep with excellent sleep 
efficiency, and nocturnal hypoxemia.  

A May 2002 VA examination noted that the veteran was 
diagnosed with celiac sprue in 1996.  The veteran denied 
dysphagia, odinophagia, nausea, vomiting, hematemesis or 
abdominal pain.  The veteran also denied the risk factors for 
hepatitis.  Liver function tests were within normal limits.  
The examiner opined that it was unlikely that the veteran had 
immune hepatitis from steroid use, as this medication was 
used to treat hepatitis.  

VA treatment records dated January 2003 through August 2004 
were silent to any treatment or diagnosis of autoimmune 
hepatitis.  Further, a January 2003 treatment report 
indicated that since the veteran's 2001 gastric bypass 
surgery, his sleep apnea had resolved.

At a March 2006 VA examination, the veteran reported being 
asymptomatic for sleep apnea, with the exception of snoring.  
The examiner noted that since his 2001 gastric bypass 
surgery, the veteran has not undergone another sleep study.  
The examiner stated that research did not support a direct 
causal relationship between sleep apnea and celiac sprue.  
Thus, the examiner opined that it was not at least as likely 
as not that the sleep apnea was caused or chronically 
worsened by the veteran's service-connected residuals of 
celiac sprue, including medications prescribed therefore.  

At a separate March 2006 VA examination, the examiner noted 
that review of the claims filed showed that the veteran was 
diagnosed with celiac sprue in 1996, and had positive ANA and 
antigliadin and antiendomysial antibodies at the time.  The 
veteran was subsequently put on steroids by a private 
gastroenterologist.  The examiner's review of the file noted 
that results from blood work done between August 1997 through 
September 1998 showed normal liver function tests.  The 
examiner noted that the veteran currently denied 
gastrointestinal or liver symptoms, including rash, weakness, 
bruising, or muscle wasting.   The veteran also had stable 
weight patterns.  The examiner noted that celiac disease may 
be associated with nonspecific mild chronic increases in AST 
and ALT liver study findings. Given the veteran's genetic 
propensities for celiac sprue, other autoimmune 
manifestations could also occur.  Thus, the examiner opined 
that the nature and etiology of autoimmune hepatitis is 
likely the same mechanism that caused his celiac sprue, and 
is not related to military service or treatment for celiac 
sprue.  The examiner specifically stated there is no evidence 
of any active liver disease based on the most recent as well 
as past liver function tests. 

While the veteran had a diagnosis of sleep apnea in 2001, he 
subsequently underwent gastric bypass surgery.  Subsequently, 
in a January 2003 VA record it was noted that his after the 
surgery, his sleep apnea had resolved.  Additionally, at the 
March 2006 VA examination, the veteran reported that his 
sleep apnea was asymptomatic.  In the absence of a chronic 
pathological process associated with the veteran's celiac 
sprue, there is no reasonable basis to establish service 
connection for sleep apnea.  In other words, as there is no 
competent evidence of a current disability related to 
service, there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Further, even if the veteran 
had a current diagnosis of sleep apnea, the 2006 VA examiner 
stated that, there was no research to show a direct causal 
relationship between celiac sprue and sleep apnea, and thus 
it was not at least as likely as not that the sleep apnea was 
caused or chronically worsened by celiac sprue, including 
medications prescribed therefor.  Thus as there is no 
objective medical evidence showing a nexus between sleep 
apnea and the service-connected celiac sprue, service 
connection is not warranted.

Regarding the veteran's claim for autoimmune hepatitis, while 
the veteran asserts that he had autoimmune hepatitis, the 
record is devoid of any diagnosis of or treatment for 
hepatitis.  A 2006 VA examiner reviewed the entire claims 
file and noted that both previous and current liver function 
tests were normal, and there was no evidence of active liver 
disease.  In the absence of a chronic pathological process 
associated with the veteran's celiac sprue, there is no 
reasonable basis to establish service connection for 
autoimmune hepatitis.  In other words, as there is no 
competent evidence of a current disability related to 
service, there can be no valid claim.  Brammer, 3 Vet. App. 
at 225.  

Thus, the preponderance of the evidence is against the claim 
for service connection for sleep apnea and autoimmune 
hepatitis as secondary to a service-connected celiac sprue.  
In making this determination, the Board considered the 
benefit-of-the-doubt doctrine but finds that it is 
inapplicable.  38 U.S.C.A. § 5107(b); Gilbert.


III.    Entitlement to an extension of a temporary total 
disability evaluation under 38 C.F.R. § 4.30 beyond March 31, 
2001, based on a need for convalescence following left ankle 
surgery.

A rating decision dated June 2002 granted an evaluation of 
100 percent for a period of January 2, 2001 to March 31, 2001 
based on the veteran's left ankle surgery, performed on 
January 2, 2001.  The veteran contends that his 100 percent 
evaluation should be continued past March 31, 2001.  

On January 2, 2001, the veteran underwent a left ankle 
arthroscopy with extensive debridement and left lateral 
ankle, anterior talofibular and capitis fibulae ligament 
repair.  A temporary total rating was assigned for the period 
from January 2, 2001 through March 31, 2001.

In essence, the veteran contends that his temporary total 
rating due to convalescence following left ankle surgery 
should have been extended beyond April 1, 2001 because he 
felt his convalescence took a greater time than for what he 
was compensated.  

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge if the hospital 
treatment of the service-connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) immobilization by cast, without surgery, of one major 
joint or more. 38 C.F.R. § 4.30(a).

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 
months beyond the initial 3 months may be made under § 
4.30(a)(1), (2), or (3) and extensions of 1 or more months up 
to a 6 month period may be made under § 4.30(a)(2) or (3).

The veteran submitted an operative report dated January 2, 
2001 as well as follow up medical records from Dr. S.F.C., 
dated through January 22, 2001.  The January 22, 2001 post-
surgical report indicated that the veteran continued to be 
immobilized with a cast following his surgery, and was to 
begin partial weight bearing with crutches in the following 
week.  
 
A December 2001 letter from Dr. S.F.C., noted that the 
veteran was still experiencing ankle pain, and recommended 
the veteran undergo weight loss surgery before attempting an 
ankle fusion.  
 
A January 2002 VA examination noted that the veteran 
continued to have disabling pain and a sense of instability 
in the ankle after his January 2001 surgery.  While the 
veteran continued to have complaints of ankle pain after his 
January 2001 left ankle surgery, the Board emphasizes that, 
by definition, a temporary total convalescence rating, 
contemplates only a temporary period of time required by a 
veteran to recover from the immediate effects of a surgery. 
 Chronic residual disabilities are rated under the schedular 
criteria and is not rated under 38 C.F.R. § 4.30.  There is 
no evidence that the veteran's period of convalescence 
extended beyond the time period for which he was compensated 
under 4.30, (from January 2, 2001, until April 1, 2001).  

The Board has considered the veteran's contentions that 
additional convalescence was required beyond April 1, 2001.  
Medical records from Dr. S.F.C., dated January 2001, as well 
as the December 2001 letter do not show evidence of severe 
postoperative residuals as contemplated in the governing 
regulation that would warrant an extension of the veteran's 
paragraph 30 benefits beyond March 31, 2001.   Although the 
veteran continued to experience chronic symptoms such as 
residual pain and a feeling of instability in his left ankle 
beyond April 1, 2001, the evidence reflects that the surgical 
procedure did not (1) result in incompletely healed surgical 
healed wounds, stumps or recent amputations; (2) require 
therapeutic immobilization of one major joint or more; (3) 
necessitate house confinement; or (4) necessitate 
immobilization by cast beyond the original period.  A 
temporary total rating based on convalescence is not 
appropriate simply on the basis that the underlying 
disability continues to be symptomatic following surgery. 
 The appropriate schedular rating is intended to cover this 
situation and was addressed above.

The Board concludes that the preponderance of the evidence is 
against an extension of a total disability evaluation for 
convalescence beyond April 1, 2001, for a left ankle 
disability.  In reaching its determination, the Board has 
carefully considered the veteran's contentions and the 
application of the benefit-of-the-doubt rule.  Gilbert; 38 
C.F.R. § 3.102.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a left ankle fracture with ligament laxity is 
denied.

A rating in excess of 10 percent for removal of a left elbow 
ganglion cyst is denied.

Service connection for a right ankle disability as secondary 
to the service-connected left ankle disability is denied.

Service connection for residuals of a right middle toe 
fracture as secondary to the service-connected left ankle 
disability is denied.

Service connection for sleep apnea as secondary to the 
service-connected celiac sprue disability is denied.

Service connection for autoimmune hepatitis as secondary to 
the service-connected celiac sprue disability is denied.

Entitlement to an extension of a temporary total disability 
evaluation under 38 C.F.R. § 4.30 beyond March 31, 2001, 
based on a need for convalescence following left ankle 
surgery is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


